Citation Nr: 1116243	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to September 14, 2010.

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss as of September 14, 2010.

3.  Entitlement to an initial compensable disability rating for granulomatous disease, left lung lobe.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1974.  He also served in the Air Force Reserves from 1974 to 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hearing loss in the left ear at a noncompensable disability rating and granted service connection for pulmonary lung disease at a noncompensable disability rating, both effective August 23, 2006.  

In a December 2010 rating decision, the RO also granted service connection for right ear hearing loss at a noncompensable disability rating, effective August 23, 2006, and increased the rating for bilateral hearing loss to 20 percent, effective September 14, 2010.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to an increased rating for bilateral hearing loss for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an August 3, 2007 rating decision, the RO continued the current noncompensable rating for granulomatous disease, left lung lobe; and denied service connection for small airway obstructive lung disease and pectus excavatum. 

The RO granted service connection for hemorrhoids at a noncompensable disability rating in a March 2010 rating decision, and granted service connection for bilateral tinnitus at a 10 percent disability rating in the aforementioned December 2010 rating decision.  However, as the Veteran has not appealed either the initial ratings or effective dates assigned for these conditions, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  

In a VA Form 9 dated in August 2007, the Veteran had requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, he later withdrew his request for a hearing on an Optional Appeal Hearings form.  

This matter was previously before the Board in November 2009, at which time it denied a claim for entitlement to a 10 percent evaluation for noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324, and remanded the current issues on appeal, as well as issues of service connection for right ear hearing loss and for bilateral tinnitus - for both of which issues service connection was subsequently granted, as noted above - for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  Prior to September 14, 2010, at its worst, the Veteran had Level II hearing in his right ear and Level IV hearing in his left ear.

2.  As of September 14, 2010, the Veteran has Level IV hearing in his right ear and Level IV hearing in his left ear.

3.  The Veteran's granulomatous disease, left lung lobe, is not active and does not cause functional limitations.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss prior to September 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss as of September 14, 2010, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for an initial compensable disability rating for granulomatous disease, left lung lobe, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6820 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

A review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the underlying service-connection claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that the claim at issue stems from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000, enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claim, including the downstream disability rating and effective date elements.  Moreover, if the Veteran did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO provided the Veteran with downstream Dingess and increased rating notices pertaining to the disability rating and effective date elements of his higher initial ratings claim in September 2006, prior to the adjudication of his claim in March 2007.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and private treatment records as identified and authorized by the Veteran.  Further, pursuant to a Board remand in December 2009, additional SPRs and records from the Defense Finance and Accounting Service (DFAS) have been obtained.  Additionally, the Veteran was provided with VA examinations in connection with his claim.  He and his representative also have submitted statements in support of his claim.  There is no indication that any additional evidence remains outstanding; thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Specifically, in the December 2009 remand, the RO was instructed to obtain from the National Personnel Records Center (NPRC), the U.S. Air Force Reserve Center, and DFAS any records showing any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that the Veteran served while in the Air Force Reserves.  The RO also was to schedule for the Veteran a VA examination to determine the nature and etiology of his right ear hearing loss and to determine the current nature and severity of his left ear hearing loss.  The RO also was to schedule for the Veteran a VA examination of his lungs to determine the current nature and severity of his granulomatous disease, left lung lobe.  The Board finds that the RO has complied with these instructions to the extent possible.  It has obtained the Veteran's SPRs and other service records from DFAS, and the VA examination reports dated in September 2010 substantially comply with the Board's remand as they responded to the questions posed in the December 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  



Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignments of initial ratings following the initial awards of service connection for his bilateral hearing loss and for his pulmonary lung disease, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection on August 23, 2006, until the present.  That is to say, the Board must consider whether there have been times since the effective date of his awards when his disabilities have been more severe than at others.  If there have been, then the Board must "stage" his ratings beyond what the RO has already done.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A.  Initial Rating for Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran's bilateral hearing loss is currently evaluated as 20 percent under Diagnostic Code 6100.  From August 23, 2006, to September 13, 2010, it was rated as noncompensable.  38 C.F.R. § 4.85.  

A review of the evidence from August 23, 2006, to September 13, 2010, reveals a private audiogram from J.R. Carter, M.D., dated in April 2003, that shows a severe to moderately severe sensorineural hearing loss at 3000 Hertz (Hz) to 8000 Hz in the right ear, and moderate sensorineural hearing loss at 2000 Hz and severe to moderately severe sensorineural hearing loss at 3000 Hz to 8000 Hz in the left ear.  Speech recognition scores were normal, bilaterally. 

A November 2004 audiogram from Audibel showed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
25
70
70
LEFT
10
10
55
70
65

The average puretone threshold was 56 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 80 percent in the left ear.  

In this case, applying the results from the November 2004 Audibel audiogram to Table VI yields a Roman numeral value of II for the right ear and a Roman numeral value of IV for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as noncompensable (0 percent disabling), which was his rating for the period prior to September 14, 2010.  

In January 2007, the Veteran was given a VA audiology examination.  At the time of the January 2007 VA examination, puretone thresholds, in decibels, were as follows:





HERTZ 



500
1000
2000
3000
4000
RIGHT
15
20
40
65
65
LEFT
15
20
65
70
70

The average puretone threshold was 47.5 in the right ear and 56 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

In this case, applying the results from the January 2007 VA examination to Table VI yields a Roman numeral value of I for the right ear and a Roman numeral value of II for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss still would be evaluated as noncompensable (0 percent disabling), his rating for the period prior to September 14, 2010.  

Overall, the preponderance of the evidence prior to September 14, 2010, is against a compensable disability rating for the Veteran's bilateral hearing loss during that time period.  Thus, bilateral hearing loss was adequately contemplated by the noncompensable rating already assigned for that time period.  38 C.F.R. 
§ 4.1.  

As for the evidence regarding bilateral hearing loss as of September 14, 2010, the Veteran was provided a VA audiology examination on that date.  At the time of the September 2010 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
25
60
75
75
LEFT
25
30
70
75
80

The average puretone threshold was 58.75 in the right ear and 63.75 in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 76 percent in the left ear.  

In this case, applying the results from the September 2010 VA examination to Table VI yields a Roman numeral value of IV for the right ear and a Roman numeral value of IV for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as 10 percent disabling, which is lower than his currently assigned 20-percent rating for the period as of September 14, 2010.  

Consequently, the preponderance of the evidence is against a compensable disability rating for the Veteran's bilateral hearing loss prior to September 14, 2010, and a 20 percent disability rating as of September 2010.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant an increased rating when considering hearing loss in both ears.  

B.  Pulmonary Lung Disease.

In this case, the Veteran contends that his granulomatous disease, left lung lobe, is more severe than contemplated by the noncompensable rating it has been assigned and warrants a compensable disability rating.

The Veteran's granulomatous disease, left lung lobe, is evaluated under the Rating Schedule section for evaluating the respiratory system.  Respiratory disorders rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  If there is lung or pleural involvement, then ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

In this case, the Veteran's granulomatous disease, left lung lobe, is rated as noncompensable under Diagnostic Code 6820, benign neoplasms.  38 C.F.R. 
§ 4.97.  Under this code, benign neoplasms of the respiratory system are evaluated using an appropriate respiratory analogy.  In this case, the Board notes that the RO has rated the disability by analogy under Diagnostic Codes 6604 (chronic obstructive pulmonary disease) and 6845 (chronic pleural effusion or fibrosis).  Id.  See statement of the case dated in August 2007.  

Diagnostic Code 6845 is evaluated under criteria for evaluation of restrictive lung disease.  38 C.F.R. § 4.97, Diagnostic Code 6845.  Further, both Diagnostic Codes 6604 and 6845 are evaluated using the results from pulmonary function tests (PFT).  See 38 C.F.R. § 4.97.  In that regard, under these two codes, a 10 percent rating requires a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating requires a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, Diagnostic Codes 6604 and 6845.  

In this case, a review of the evidence of record reveals that, while in service, the Veteran complained of coughing and was found to have wheezing and rhonchi in July 1967.  His separation examination report dated in June 1974 indicated calcified opacity in the left lower zone seen on a chest X-ray.  No active lesions were found.  A June 1975 chest X-ray revealed granulomatous calcifications, but no active cardiopulmonary disease was noted.

Post-service, a review of medical treatment records from the 96th Medical Group shows a June 2006 chest X-ray that found chronic obstructive pulmonary disease with pectus excavatum deformity without other evidence of acute cardiopulmonary disease, and findings consistent with old granulomatous disease.  Results from a PTF dated in June 2006 showed FEV-1 of 71 percent predicted and FEV-1/FVC of 71 percent predicted.  The diagnosis was small airways obstruction without response to bronchodilator with normal lung volumes.  See PFT results from 96th Medical Group dated in June 2006.

A January 2007 VA examination of the lungs revealed complaints of progressive shortness of breath for 10 years.  The Veteran was unclear as to the diagnosis of his lung disorder at the time of the VA examination.  There was no cough, sputum, hemoptysis, recurrent pneumonia, bronchitis, laryngitis, or pharyngitis.  The Veteran reported having to take deep breaths at night.  He was not receiving oxygen and was not on medication.  There were no flare-ups or incapacitation.  Examination showed the chest to be bilaterally symmetric and respirations to be regular and rhythmic without abnormality to percussion of the chest wall.  The Veteran had moderate congenital pectus excavatum.  The lungs were clear with good air movement without wheezes, crackles, or friction rubs.  A chest X-ray revealed old calcified granuloma, right lung; otherwise, it was unremarkable.  The PFT was read as small airway obstruction without response to bronchodilator.  The diagnosis was small airway obstructive lung disease, etiology unknown.  There were no significant residuals.

In August 2007, the RO denied service connection for small airway obstructive lung disease and pectus excavatum, and continued the noncompensable disability rating for the Veteran's claimed lung disease, rated as granulomatous disease, left lung lobe.  

A review of the evidence of record reveals no complaints of, or treatment for, granulomatous disease in the left lung lobe since the June 2006 chest X-ray from 96th Medical Group.

Another VA examination in September 2010 revealed no complaints with regard to incapacitating episodes or activities of daily living.  The Veteran reported shallow breathing due to exposure to Agent Orange during service.  His symptoms included night sweats and daytime hypersomnolence.  He denied being put on oxygen.  Examination showed the chest to be bilaterally symmetric, with mild pectus excavatum.  Respirations were regular and rhythmic.  Lungs were clear without wheezes or crackles.  No cough was observed during the examination.  PFT results showed mild obstructive lung defect with mild response to bronchodilator; moderate restrictive lung defect.  A chest X-ray revealed chronic fibrocalcific changes bilaterally as a result of aging.  No consolidation of fluid was seen.  The cardiac silhouette was normal.  There was no unusual chronic obstructive pulmonary disease seen.  Impression from the chest X-ray was chronic fibrocalcific changes bilaterally as a result of aging.  There was no acute cardiopulmonary abnormality.  The diagnoses provided were:  1) granulomatous disease, left lung lobe, with no active disease, no functional limitations, and no effect on the Veteran's ability to obtain and maintain gainful employment; 2) mild obstructive lung disease, not caused by or related to the granulomatous disease, left lung lobe; and 3) moderate obstructive lung defect, which is more likely than not related to natural age as the Veteran's granulomatous disease is mild.

Applying these criteria to the facts of this case, the Board finds that the Veteran is not entitled to a compensable rating for his granulomatous disease, left lung lobe. As discussed, the January 2007 VA examiner failed to find granulomatous disease in the left lung lobe upon examination, and the September 2010 VA examiner determined that there was no active disease of granulomatous disease, left lung lobe, and no functional limitations caused by this disease.  

The Board notes that, while medical records from the 96th Medical Group, the January 2007 VA examination, and the September 2010 examination show diagnoses of small airways obstruction and obstructive lung disease, with PFT results that would warrant a 10-percent rating under Diagnostic Codes 6604 and 6845, the RO has already denied service connection for small airway obstructive lung disease in an August 2007 rating decision.  Thus, these results cannot be used to increase the ratings of the Veteran's service-connected granulomatous disease, left lung lobe, which has been found to be inactive and to cause no functional limitations.

The Board also notes that, while there are other diagnostic codes for disease of the respiratory system that provide compensable disability ratings, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (diseases of the nose and throat), Diagnostic Codes 6600-6603 (bronchitis, bronchiectasis, asthma, and emphysema), Diagnostic Codes 6701-6732 (diseases of the lungs and pleura - tuberculosis), Diagnostic Code 6817 (pulmonary vascular disease), Diagnostic Codes 6822-6824 (bacterial infections of the lung), Diagnostic Codes 6825-6833 (interstitial lung diseases), Diagnostic Codes 6834-6839 (mycotic lung diseases), Diagnostic Codes 6840-6844 (diaphragm paralysis; spinal cord injury with respiratory insufficiency; kyphoscoliosis, pectus excavatum, pectus carinatum; traumatic chest wall defect, pneumothorax, hernia; post-surgical residual), and Diagnostic Code 6847 (sleep apnea syndromes).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In sum, there is no support for a higher rating here.  Overall, the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating for granulomatous disease, left lung lobe.  38 C.F.R. § 4.3.

Additionally, as summarized above, the evidence overall does not show that the symptoms of the Veteran's bilateral hearing loss and granulomatous disease, left lung lobe, are productive of more than contemplated by the current ratings assigned during the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings.  Fenderson, supra.

Finally, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with any of the disabilities in question.  In addition, the Board finds no evidence that the Veteran's disabilities on appeal markedly interfere with his ability to work above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  





ORDER

Prior to September 14, 2010, an initial compensable disability rating for bilateral hearing loss is denied.

As of September 14, 2010, an initial disability rating in excess of 20 percent for bilateral hearing loss is denied.

An initial compensable disability rating for granulomatous disease, left lung lobe, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


